Case: 11-40902     Document: 00511861248         Page: 1     Date Filed: 05/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 18, 2012
                                     No. 11-40902
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE LUNA SANCHEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:10-CR-186-2


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Jose Luna Sanchez appeals the 168-month within-guidelines sentence
imposed in connection with his conviction for conspiracy to possess with the
intent to manufacture and distribute methamphetamine. Sanchez argues that
the district court erred in denying his request for a mitigating role adjustment
under U.S.S.G. § 3B1.2 based on his role as a minimal or minor participant in
the offense. He argues that he performed menial tasks and was instructed in
these tasks by his co-conspirator. Sanchez further notes that he played no part

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40902    Document: 00511861248      Page: 2    Date Filed: 05/18/2012

                                  No. 11-40902

in the actual cooking of the methamphetamine and would not have received any
part of the profits from the intended sale of methamphetamine. He argues that
the court’s error in this regard affected the choice of sentence.
      The determination that a defendant is a minimal or minor participant
under § 3B1.2 is a factual determination reviewed for clear error. United States
v. Villanueva, 408 F.3d 193, 203 (5th Cir. 2005). A defendant was a minimal
participant if he was “plainly among the least culpable of those involved in the
conduct of a group” as evidenced by his “lack of knowledge or understanding of
the scope and structure of the enterprise and of the activities of others.” § 3B1.2,
comment. (n.4). A defendant was a minor participant if his role was more than
minimal but he was “less culpable than most other participants.” § 3B1.2,
comment. (n.5).
      Sanchez traveled from Los Angeles to Dallas with his co-conspirator. He
was present in meetings, booked the hotel room, acted as a driver, assisted in
transporting the pot used to cook methamphetamine, and received a truck as
payment for his services. Additionally, he admitted to knowing that his co-
conspirator was manufacturing drugs. Because his contribution to the illegal
activity was more than peripheral, he was not entitled to a reduction for being
a minor participant. See Villanueva, 408 F.3d at 204. Further, he has not
demonstrated that he was a minimal participant because he fails to show that
he was the least culpable by comparing his conduct to that of his coconspirators.
Cf. § 3B1.2, comment. (n.4). The district court did not clearly err in denying
Sanchez a mitigating role adjustment pursuant to § 3B1.2. See Villanueva, 408
F.3d at 203.
      The judgment of the district court is AFFIRMED.




                                         2